DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali (US 2011/0296922 A1) in view of Yoshida et al. (JP 01132962 A) (hereafter Yoshida).
With regards to claim 1, Ali discloses a method of automatically inspecting a weld bead (7) deposited in a plurality of passes (paragraph [0023]) in a chamfer (inherent in the welding disclosed, paragraphs [0023] – [0024] and Figure 4) formed between two metal parts (paragraph [0023]) for assembling together, the various passes of the weld bead being deposited by means of welding electrodes (inherent in the arc welding disclosed, paragraph [0023]) moving along the chamfer (Figure 4), the method comprising the following steps: positioning at least one emission electromagnetic acoustic sensor (14) for emitting ultrasound waves on one side of the chamfer (Figure 4) and at least one reception electromagnetic acoustic sensor (17) for receiving ultrasound signals on an opposite side of the chamfer, the electromagnetic acoustic sensor (14) for emitting ultrasound waves being configured to emit ultrasound waves; while depositing a weld bead pass by means of the welding electrodes (paragraph [0023], automatic inspection of thick-section welds during the welding process), automatically moving the electromagnetic acoustic sensors to follow the movement of the welding electrodes along the chamfer (inherent in the automatic inspection of thick-section welds during the welding process);  activating the electromagnetic acoustic sensors while they are moving so as to enable the emission electromagnetic acoustic sensor (14) to generate and emit waves towards the weld bead pass that is being deposited (paragraphs [0024] – [0027]), the reception electromagnetic acoustic sensor (17) receiving the ultrasound signals transmitted and/or reflected in said pass (paragraphs [0024]-[0027]); and reiterating the operation for the entire pass of the weld bead (inherent, paragraphs [0023] – [0027]); and further comprising, on the electromagnetic acoustic sensor receiving ultrasound signals characteristic of a defect in the pass that is being deposited (paragraphs [0023] – [0027]), causing certain welding parameters to be modified during the pass in order to correct said defect (paragraphs [0010] and [0024]).
Ali discloses the claimed invention with the exception of the emitted ultrasound waves being Rayleigh surface waves.
Yoshida teaches that it is known in the art of welding to utilize electromagnetic ultrasonic wave probes (EMATs) to transmit ultrasonic surface waves (which include Rayleigh surface waves) across the weld during the initial period of welding to determine the presence of a defect within the weld.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ali to include the use of Rayleigh surface waves as taught by Yoshida as Ali discloses at paragraph [0024] that the ultrasonic waves utilized in the testing are “concentrated in a region Yoshida would also test a region that is close to, and encompasses, the surface of the weld.
With regards to claim 3, Ali discloses at paragraph [0010] displaying the features so that the operator can interpret the signal feature responses and make the appropriate decisions. Those decisions made by the operator would inherently include the modification of certain welding parameters during the pass to avoid defects within the weld.
With regards to claim 4, Ali discloses at paragraph [0010] extracting characteristic features of the received wave signals and applying the characteristics to computer algorithms to automatically decide if a defect is present, classify the defect according to type, and estimate critical dimensions of the defect such as depth with respect to weld surface. With automatic classification of a defect, it would have been obvious to one of ordinary skill in the art at the time of filing to include the modification of certain welding parameters during the pass being performed automatically by machine learning classes and examples of welding defects as the modification of the welding parameters can be more efficiently and more quickly applied by the computer than by an operator of the machine, thus reducing the number and severity of weld defects and improving the quality of the weld being laid.
With regards to claim 6, Ali teaches at paragraph [0023] that a series of layers are applied to form the welds and that the inspection of the weld is performed (steps of the method) 
are repeated for each pass of the weld bead (weld layer) deposited in the chamfer.
With regards to claim 8, Ali discloses the claimed invention with the exception of specifically issuing a warning signal on the electromagnetic acoustic sensor receiving ultrasound signals characteristic of a defect in the pass that is being deposited.
It is known throughout the art of measuring and testing to issue a warning signal when a test result is not normal or is outside a predetermined range. Therefore, it would have been obvious to one of ordinary skill in the art to include a warning signal in the system of Ali, especially as Ali discloses in paragraph [0010] automatically determining if a defect is present and the characteristics of the defect if such is present.

Claims 5, 7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali in view of Yoshida as applied to claim 3 above, and further in view of Applicant cited Fenn et al. (US 4,588,873) (hereafter Fenn).
Ali in view of Yoshida discloses the claimed invention with the exception of the Rayleigh surface waves generated by the electromagnetic acoustic sensor specifically being emitted at a frequency lying in the range 200 kHz to 4.5 MHz.
Fenn discloses at column 3 lines 33-40 that the frequency of the ultrasound does not appear to be critical in the weld testing. Fenn further discloses at column 3 lines 33-40 utilizing frequencies of 1 MHz and 2 MHz to 2.5 MHz for the ultrasonic waves used to test the weld.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ali in view of Yoshida to include the use of surface waves with a frequency lying in the range of 200 kHz to 4.5 MHz as one of ordinary skill in the art would select the frequency to provide the best test results while minimizing the noise produced within the testing signals.
With regards to claim 7, while Ali does not specifically recite the electromagnetic acoustic sensors being maintained permanently in contact with a surface of one of the two parts for assembling together so as to avoid any loss of signal during the inspection, both Yoshida (Abstract, Constitution) and Fenn (column 3 lines 4-6) teach placing the electromagnetic acoustic sensors in contact with a surface of one of the two parts for assembling together. 
It would have been obvious to one of ordinary skill in the art at the time of filing to maintain contact with a surface as one of ordinary skill in the art knows that placing the electromagnetic acoustic sensors on the surface increases the coupling of the ultrasonic wave within the two parts while reducing signal loss and noise so that a better test signal and a better test result is obtained.
With regards to claim 9, Ali in view of Yoshida discloses the parts for assembling together are abutting tubular pipes (Ali, paragraph [0023]), the abutting tubular pipes inherently forming the chamfer in an annular in shape.
With regards to claim 10, Ali in view of Yoshida discloses the claimed invention with the exception of specifically acquiring the angular position of the electromagnetic acoustic sensors relative to the axis of revolution of the chamfer in order to determine the circumferential location of any defect in the pass of the weld bead that is being deposited.
Ali teaches at paragraph [0010] utilizing a position encoder attached to the scanner to provide location of defects and estimates of defect length. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ali in view of Yoshida to utilize the position encoder of Ali to acquire the angular position of the electromagnetic acoustic sensors relative to the axis of revolution of the chamfer in order to determine the circumferential location of any defect in the pass of the weld bead that is being deposited as Ali clearly discloses testing the welding of pipes which would inherently include a Ali.
With regards to claim 11, Ali discloses in paragraph [0010] utilizing a position encoder attached to the scanner (movable carriage) to provide the location of defects and estimates of defect length.
Ali in view of Yoshida discloses the claimed invention with the exception of the angular position being acquired by means of a rotary encoder.
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize a rotary encoder for the position encoder of Ali as Ali teaches testing the weld of pipes and such a weld would inherently be a circumferential weld that would be measured in terms of angular position, and not a linear position.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali in view of Yoshida and Fenn as applied to claim 11 above, and further in view of Ishide (JP 62028662 A).
With regards to claim 12, Ali in view of Yoshida and Fenn teaches the claimed invention with the exception of the movable carriage carrying the electromagnetic acoustic sensors being connected to a carriage carrying the welding electrodes in order to move together therewith while depositing a weld bead pass.
Ishide teaches a movable carriage carrying electromagnetic acoustic sensors being connected to a carriage carrying the welding electrodes in order to move together therewith while depositing a weld bead pass (Abstract, Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ali in view of Yoshida and Fenn to include connecting the moveable carriage carrying the electromagnetic acoustic sensors to the carriage carrying the welding electrodes in order to move together as taught by Ishide as Ali, Yoshida, Fenn and Ishide all teach testing the weld either as the weld is being deposited or shortly thereafter and the coupling of the two carriages would simplify the operation of the welding/testing combination by allowing the electromagnetic acoustic sensors to remain aligned with the welder.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali in view of Yoshida, and Fenn, as applied to claim 11 above, and further in view of Takeda et al (US 4,331,034) (hereafter Takeda).
Ali in view of Yoshida and Fenn discloses the claimed invention with the exception of the movable carriage carrying the electromagnetic acoustic sensors moves in a circumferential direction around the axis of revolution of the chamfer along an annular guide strip positioned on one of the tubular pipes.
Takeda teaches that it is known in the art of testing pipes to utilize an annular guide rail being detachably mounted around the tubular member (pipe) in order to facilitate the testing of the tubular member for defects and faults.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ali in view of Yoshida and Fenn to include the annular guide strip taught by Takeda as Takeda teaches that it is known in the art of testing pipelines to include an annular guide strip in order to have a reproducible test result and to provide for more accurate testing by better controlling the progress of the testing system around the pipe/tubular member.
With regards to claim 14, Ali in view of Yoshida and Fenn discloses the claimed invention with the exception of the movable carriage carrying the electromagnetic acoustic sensors moves along the guide strip by means of an electric motor, while being suitable for being held stationary in any angular position.
Takeda teaches the movable carriage carrying the acoustic sensors moving along the guide strip by means of an electric motor, while being suitable for being held stationary in any angular position in order to allow for the axially driving unit to move the sensors along the axis of the pipe to test the full pipe.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ali in view of Yoshida and Fenn to include the electric motor taught by Takeda as Takeda teaches that it is known in the art of testing pipelines to include a motor in order to have a reproducible test result and to provide for more accurate testing by better controlling the progress of the testing system around the pipe/tubular member.
With regards to claim 15, Ali discloses the electromagnetic acoustic sensors comprising an electromagnetic acoustic sensor for receiving ultrasound signals and an electromagnetic acoustic sensor for emitting ultrasound waves positioned on one side of the chamfer, and another electromagnetic acoustic sensor for receiving ultrasound signals positioned on the opposite side of the chamfer in paragraphs [0030] and Figure 6.
With regards to claim 16, Ali discloses the electromagnetic acoustic sensors comprising an electromagnetic acoustic sensor for receiving ultrasound signals and an electromagnetic acoustic sensor for emitting ultrasound waves positioned on one side of the chamfer, and another electromagnetic acoustic sensor for receiving ultrasound signals and another .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Geier et al. (US 5,777,229) discloses a sensor transport system for a combination flash butt welder and an electromagnetic acoustic transducer (EMAT), the EMAT being utilized to inspect the weld.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855